DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 21-26 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             In claim 19, line 2, the expression “in particular” renders the claim indefinite because it is not clear if the subsequent expression is, or is not, a claim limitation.
            In claim 21, line 2, the expression “in particular” (both occurrences) renders the claim indefinite because it is not clear if the subsequent expressions are, or are not, claim limitations.
            In claim 22, lines 2 and 3, the expression “in particular” renders the claim indefinite because it is not clear if the subsequent expression is, or is not, a claim limitation.

            In claim 24, line 2, the expression “in particular, renders the claim indefinite because it is not clear if the subsequent expression is, or is not, a claim limitation.
            In claim 25, lines 2 and 3, the expression “in particular” renders the claim indefinite because it is not clear if the subsequent expression is, or is not, a claim limitation.
             In claim 26, lines 5, 7 and 12-13, the expression “in particular” renders the claim indefinite because it is not clear if the subsequent expression is, or is not, a claim limitation.
             In claim 30, line 2, the expression “in particular” renders the claim indefinite because it is not clear if the subsequent expression is, or is not, a claim limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 19-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Firgo et al (U.S. Patent 5,601,767 A) in combination with Sperger (WO 2016/123643 A1).
             Regarding claim 16, Firgo et al (see the entire document, in particular, col. 1, lines 4-5; col. 2, lines 41-55 and 65-67; col. 3, lines 43-50 and 52-53) teaches a process of making a cellulose-regenerated-molded body (see col. 1, lines 4-5 of Firgo et al), including the steps of (a) supplying a starting material which includes cellulose (see col. 2, lines 52-55 of Firgo et al); (b) solving the starting material which includes cellulose in a solvent for manufacturing a spinning mass, wherein solving the starting material is performed by a direct solving method (see col. 2, lines 41-47 of Firgo et al); and (c) extruding and subsequently precipitating the spinning mass in a spinning bath, wherein thereby the molded body is obtained (see col. 2, lines 48-51 of Firgo et al). Firgo et al does not explicitly teach (1) that the starting material is manufactured by a lyocell method (i.e., the steps of solving, extruding and precipitating recited in claim 16, step (a)). Sperger (see the entire document, in particular, the abstract; page 3, lines 12-16; page 4, lines 22-23 and 25-32; page 5, lines 11-13) teaches a process of making a cellulose-regenerated-molded body (see the abstract of Sperger), wherein the starting material is manufactured by a 
             Regarding claim 19, see col. 3, lines 52-53 of Firgo et al.
             Regarding claim 20, the step of performing a further lyocell method would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in the process of Firgo et al in view of Sperger in order to provide for continuous manufacturing of cellulose-regenerated-molded bodies.
            Regarding claim 21, see col. 2, lines 52-55 of Firgo et al.
            Regarding claim 22, see col. 3, lines 43-50 of Firgo et al.
            Regarding claims 23-25, see page 4, lines 25-32 of Sperger.
            Regarding claim 26, see col. 2, lines 65-67 of Firgo et al.
            Regarding claims 27 and 29, see col. 2, lines 41-55 of Firgo et al; page 4, lines 22-23 and page 5, lines 11-13 of Sperger.
Claims 17, 18 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Firgo et al (U.S. Patent 5,601,767 A) in combination with Sperger (WO 2016/123643 A1) as applied to claims 16, 19-27 and 29 above, and further in view of Zikeli et al (U.S. Patent Application Publication 2003/0155673 A1).
             Regarding claim 17, Firgo et al (in combination with Sperger) does not explicitly teach (1) that the spinning bath for the solved starting material which contains cellulose includes water 
             Regarding claim 18, see col. 2, lines 48-51 of Firgo et al and paragraph [0052] of Zikeli et al.
             Regarding claim 28, see paragraph [0038] of Zikeli et al.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Firgo et al (U.S. Patent 5,601,767 A) in combination with Sperger (WO 2016/123643 A1) as applied to claims 16, 19-27 and 29 above, and further in view of Lingren et al (U.S. Patent Application Publication 2020/0165747 A1).
             Regarding claim 30, Firgo et al (in combination with Sperger) does not explicitly teach (1) that at least part of the starting material is from clothing manufacture and/or old clothes. Lingren et al (see the entire document, in particular, paragraphs [0001], [0015] and [0035]) teaches a process for recycling of cellulose from textiles including cellulose (see paragraph [0001] of Lingren et al), wherein at least a part of the starting material is from clothing manufacture and/or old clothes (see paragraph [0035] of Lingren et al), and it would have been 
Conclusion        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742